Case: 15-51237      Document: 00513517835         Page: 1    Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                      No. 15-51237
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 23, 2016

SCOTT EDWARD SATTLER, II,                                                 Lyle W. Cayce
                                                                               Clerk
                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-690


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Scott Edward Sattler, II, filed a civil action against the United States in
which he maintained that the district court ignored his multiple requests for
an accommodation – i.e., the appointment of counsel – that would have allowed
him to overcome his alleged mental impairments and pursue his case. Sattler
requested injunctive relief and declaratory judgments that all United States
citizens are entitled to equal protection and that poor and disabled plaintiffs
filing civil complaints in federal court are entitled to appointed counsel. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51237     Document: 00513517835    Page: 2   Date Filed: 05/23/2016


                                 No. 15-51237

district court dismissed the complaint with prejudice as frivolous pursuant to
28 U.S.C. § 1915(e).
      Sattler moves for the appointment of counsel. Because he has not shown
that this case presents exceptional circumstances meriting the appointment of
counsel, his motion is denied. See Cooper v. Sheriff, Lubbock Cnty., Tex., 929
F.2d 1078, 1084 (5th Cir. 1991); Ulmer v. Chancellor, 691 F.2d 209, 212 (5th
Cir. 1982). The appeal is dismissed because the record reflects that there is no
nonfrivolous claim involving a cognizable case, controversy, or cause of action
that Sattler could assert on appeal. His motions for an extension of time to file
an appellate brief and for an expedited appeal are denied as moot.
      APPEAL DISMISSED; MOTION FOR APPOINTMENT OF COUNSEL
DENIED; MOTIONS FOR AN EXTENSION OF TIME TO FILE APPELLATE
BRIEF AND FOR AN EXPEDITED APPEAL DENIED AS MOOT.




                                       2